SEVENTH SUPPLEMENTAL INDENTURE between PANHANDLE EASTERN PIPE LINE COMPANY, LP Issuer and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A Trustee Dated as of June 2, 2009 Table of Contents ARTICLE I DEFINITIONS SECTION 1.1Definition of Terms3 ARTICLE II GENERAL TERMS AND CONDITIONS OF THE SENIOR NOTES SECTION 2.1Designation and Principal Amount of the Senior Notes10 SECTION 2.2Maturity of the Senior Notes10 SECTION 2.3Interest on the Senior Notes10 SECTION 2.4Form of the Senior Notes10 SECTION 2.5Redemption of the Senior Notes10 ARTICLE III COVENANTS SECTION 3.1Limitation on Restricted Payments11 SECTION 3.2Limitation on Liens12 SECTION 3.3Restriction on Sale-Leasebacks14 SECTION 3.4Financial Information15 SECTION 3.5Applicability of Covenants16 ARTICLE IV DEFAULT SECTION 4.1General16 SECTION 4.2Additional Event of Default16 ARTICLE V DEFEASANCE SECTION 5.1General16 SECTION 5.2Covenant Defeasance16 ARTICLE VI FORM OF SENIOR NOTES SECTION 6.1Form of Senior Notes17 ARTICLE VII ISSUANCE OF SENIOR NOTES SECTION 7.1Original Issue of Senior Notes25 SECTION 7.2Additional Senior Notes25 i ARTICLE VIII MISCELLANEOUS SECTION 8.1Consent, Amendment and Waiver25 SECTION 8.2Ratification of Indenture26 SECTION 8.3Trustee Not Responsible for Recitals26 SECTION 8.4Governing Law26 SECTION 8.5Separability26 SECTION 8.6Counterparts26 ii THIS SEVENTH SUPPLEMENTAL INDENTURE, dated as of June 2, 2009 (this “Seventh Supplemental Indenture”), between Panhandle Eastern Pipe Line Company, LP (formerly known as Panhandle Eastern Pipe Line Company, LLC and Panhandle Eastern Pipe Line Company), a Delaware limited partnership (the “Issuer”), and The Bank of New York Mellon Trust Company, N.A. (as successor to J.P. Morgan Trust Company, National Association), as trustee (the “Trustee”) under the indenture, dated as of March 29, 1999, among the Issuer, CMS Panhandle Holding
